Case 4:19-cv-00680-RWS-KPJ Document 25 Filed 09/21/20 Page 1 of 2 PageID #: 174




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  DIANA JAY,                                      §
                                                  §
                                                  §   CIVIL ACTION NO. 4:19-CV-00680-RWS-KPJ
                 Plaintiff,                       §
                                                  §
  v.                                              §
                                                  §
  SPECIALIZED LOAN SERVICING, LLC,                §
                                                  §
                 Defendant.                       §

                                              ORDER
        Before the Court is the Magistrate Judge’s Report and Recommendation (Docket No. 24),

 recommending Defendant Specialized Loan Servicing, LLC’s Motion for Judgment on the

 Pleadings (Docket No. 12) be denied. Neither party has filed objections during the prescribed

 period. Because no objections to the Magistrate Judge’s Report have been filed, neither party is

 entitled to de novo review by the District Judge of those findings, conclusions and

 recommendations, and except upon grounds of plain error, they are barred from appellate review

 of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

 Court. 28 U.S.C. § 636(b)(1)(C); Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th

 Cir. 1996) (en banc).

        Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

 Magistrate Judge and agrees with it. See United States v. Raddatz, 447 U.S. 667, 683 (1980)

 (“[T]he statute permits the district court to give to the magistrate’s proposed findings of fact and

 recommendations ‘such weight as [their] merit commands and the sound discretion of the judge

 warrants, . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)). It is therefore
Case 4:19-cv-00680-RWS-KPJ Document 25 Filed 09/21/20 Page 2 of 2 PageID #: 175




        ORDERED that the Magistrate Judge’s Report (Docket No. 24) is ADOPTED as the

 opinion of this Court and Defendant’s Motion for Judgment on the Pleadings (Docket No. 12) is

 DENIED.

        So ORDERED and SIGNED this 21st day of September, 2020.




                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
